DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 5/3/22 has been accepted and entered.  Accordingly, claims 24, 27, 29, 31, 34, 37, and 39 have been amended.
Claims 21-40 are pending in this application. 
In view of the amendment filed 5/3/22, the previous objection to figures 2-3 and specification have been withdrawn.  Furthermore, in view of the filed terminal disclaimer, the previous double patenting rejection to claims 21 and 31 has been withdrawn.  In addition, in view of amendments, the previous rejection to claims 27 and 37 under 35 U.S.C. 112a has been withdrawn. Lastly, in view of amendments, the previous rejection to claims 31-40 under 35 U.S.C. 112b has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Mr. Jason E. Gorden on 6/28/22.  

Please amend the claims as below:
Claim 24 (Cancelled).  
Claim 34 (Cancelled).

Allowable Subject Matter
Claims 21-23, 25-33, and 35-40 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, i.e., “translating an overlay IP address of a multicast source on an overlay network to an underlay IP address such that the multicast source is discoverable on an underlay network”, “in response to receiving a multicast join request from a receiver, transmitting the multicast traffic from the multicast source on the overlay network, through the virtual tunnel and underlay network, to the receiver” (claims 21, 31). The closest prior art found is as follows:

Hira et al. (U.S. Patent Application Publication No. 2019/0052598), which is directed to managing network connectivity between cloud computing service endpoints and virtual machines; and teaches translation the underlay IP address for VNIC and virtual machine to the overlay IP address associated with user namespace (FIG. 2; par [0018]); 
Ram et al. (U.S. Patent Application Publication No. 2019/0068689), which is directed to accessing endpoints in logical networks and public cloud service providers native networks using a single network interface and a single routing table; and teaches based on the mode of operation, e.g., overlay or underlay, overlay virtual adapter and underlay virtual adapter are created (par [0005]); the source IP address of the packet is translated to the underlay UP address of the VM (e.g., the IP address of the underlay network VTEP)(par [0010]); the second type of communication path is between the tenant applications and entities in the underlay network where the tenant application uses IP addresses defined by the third party overlay network and the underlay network entities use IP addresses defined by the public cloud provider’s network (par [0050]); packets sent from the tenant applications to the entities in the service provider network require source network address translation (par [0051]; FIG. 2); 
Du et al. (U.S. Patent Application Publication No. 2018/0234259), which is directed to multicast traffic across virtual networks (VNS); and teaches a VM of second virtual network can initiate a request to join a multicast group (par [0027]); such request is received by a network virtualization authority (NVA)(par [0027]); and
Qiang (WO 2016/063267), which is directed to multicast traffic management in an overlay network; and teaches NVE can translate an NVE overlay network address into its underlay address to determine if it resides in the same underlay network segment as another NVE (par [0047]).  

The present invention involves multicasting traffic to be communicated in a VXLAN by using the underlay network (par [0015]).  In doing so, present invention teaches a step of translating an overlay IP address of the multicast source on an overlay network to an underlay IP address.  Although teaching that IP network translation between overlay and underlay, none of these references, taken alone or in any reasonable combination, teach the claims as recited, “translating an overlay IP address of a multicast source on an overlay network to an underlay IP address such that the multicast source is discoverable on an underlay network”, “in response to receiving a multicast join request from a receiver, transmitting the multicast traffic from the multicast source on the overlay network, through the virtual tunnel and underlay network, to the receiver” (claims 21, 31) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414